Citation Nr: 0930623	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  97-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the 
neck and left upper extremity.  

3.  Whether new and material evidence has been presented to 
reopen a service connection claim for an acquired psychiatric 
disability, to include adjustment disorder, anxiety, 
depression, and a history of hysterical personality.  

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include adjustment disorder, 
anxiety, depression, and a history of hysterical personality.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD.  
This appeal also arises from a September 1997 rating decision 
in which the RO determined that new and material evidence had 
not been submitted to reopen a service connection claim for 
an acquired psychiatric disorder, other than PTSD.  Finally, 
the appeal arises from a July 1999 decision in which the RO 
determined that new and material evidence had not been 
submitted to reopen a service connection claim for a neck and 
left upper extremity disability, claimed as pain and numbness 
of the left upper extremity.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  

This appeal was previously remanded by the Board in June 
2003.  In September 2005, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  The appeal 
was returned to the Board in July 2006, at which time the 
Board found new and material evidence had been submitted to 
reopen the Veteran's service connection claim for a 
disability of the neck and left upper extremity.  All issues 
were then remanded for additional development and 
consideration.  They have now been returned to the Board.  


FINDINGS OF FACT

1.  In a rating decision issued in August 1993, the RO denied 
the Veteran's application to reopen her service connection 
claim for a psychiatric disorder, and the Veteran failed to 
perfect an appeal of this decision.  

2.  Evidence submitted since the last final rating decision 
includes medical evidence relating the Veteran's current 
psychiatric disorder to military service.  This evidence is 
neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Competent evidence has been presented establishing that 
the Veteran's current diagnosis of major depressive disorder 
had its onset during military service.  

4.  The evidence does not establish that the Veteran engaged 
in combat during military service, and the record does not 
contain credible supporting evidence verifying her claimed 
in-service stressors.  

5.  The evidence does not establish that the Veteran incurred 
a disability of the neck and left upper extremity during 
military service, or that such a disability manifested to a 
compensable degree within a year thereafter.  




CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying the Veteran's 
application to reopen her service connection claim for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the August 1993 rating decision 
denying reopening of the service connection claim for a 
psychiatric disorder is new and material, and the Veteran's 
claim thereto is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

3.  Entitlement to service connection for major depressive 
disorder is established.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.384 (2008).  

4.  Post traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

5.  A disability of the Veteran's neck and left upper 
extremity was not incurred in or aggravated by active 
military service, or manifested to a compensable degree 
within a year thereafter.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.384 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has satisfied its duties to the 
Veteran under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in September 2002, March 2003, August 
2003, July 2004, March 2005, August 2006, and April 2007.  
The letters provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the August 2006 letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date for any 
service connection claim granted by VA.  See Dingess, supra.  
Additionally, the Board finds that while the Veteran was 
first afforded VCAA notice subsequent to the various rating 
decisions on appeal, her claims were readjudicated on several 
occasions, most recently in June 2009, subsequent to full 
notice by VA; thus, any deficiency in the time of appropriate 
notice has been rectified.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Finally, because the Veteran's 
previously-denied service connection claim for a psychiatric 
disorder is being reopened by the Board, any failure to 
afford her the sort of specific notice required for 
applications to reopen is rendered moot.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board next finds that VA has complied with VA's statutory 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
post-service medical records.  Moreover, the Veteran was 
afforded the opportunity to testify before the undersigned 
Veterans Law Judge, seated at the RO, in September 2005.  The 
Board is not aware, and the Veteran has not indicated the 
presence of, any outstanding medical records which remain to 
be obtained by VA.  The Veteran has also been afforded 
several VA medical examinations, most recently in August 
2007, in conjunction with her claims, fulfilling that aspect 
of VA's statutory duty to assist.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that adjudication of 
her claims at this time is warranted.  

II.  New and material evidence - Psychiatric disorder
 other than PTSD

The Veteran seeks to reopen her service connection claim for 
a psychiatric disorder other than PTSD.  Within an August 
1993 rating decision, of which the Veteran was notified the 
following month, the Veteran's application to reopen her 
service connection claim for a psychiatric disorder was 
denied.  Because she did not perfect her appeal regarding 
this determination, the August 1993 denial is final.  
38 U.S.C.A. § 7105 (West 2002).  

As a preliminary matter, the Board observes that the RO, in 
its June 2009 supplemental statement of the case, found new 
and material evidence had been submitted, and reopened the 
Veteran's claim for consideration on the merits.  
Nevertheless, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claims and 
to adjudicate the claims de novo.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995)).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (For claims filed on and after August 29, 
2001, new and material evidence is defined as set out at 66 
Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 
38 C.F.R. § 3.156.  Since this matter currently before the 
Board was initiated in 1997, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion that is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
medical evidence in support of her application to reopen.  
For the reasons to be discussed below, at least some of this 
evidence is new and material, and his claim may be reopened 
for consideration on the merits.  

Of record is an August 2007 VA psychiatric examination report 
which was based both on review of the record and evaluation 
of the Veteran.  After examining the Veteran, the VA examiner 
confirmed a current diagnosis of major depressive disorder 
with psychosis  The examiner also stated that in his opinion, 
this disorder was "relate[d] to [the Veteran's] military 
service."  For the purposes of determining if reopening is 
warranted, this evidence is presumed credible.  See Duran, 
supra.  

The Board notes first that this evidence is new, in that it 
was not previously submitted at the time of the August 1993 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it suggests a relationship 
between the Veteran's military service and her current 
diagnosis of major depressive disorder.  No such evidence was 
of record at the time of the prior denial, when the RO found 
no evidence of a diagnosis of or treatment for a chronic 
acquired psychiatric disability during military service.  
Additionally, this evidence, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Based on the above, the Board finds the aforementioned 
additional evidence to be both new and material.  The Veteran 
having submitted new and material evidence, her service 
connection claim for a psychiatric disorder other than PTSD 
must be reopened and considered on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


III. Service connection - Psychiatric disability other than 
PTSD

The Veteran seeks service connection for a psychiatric 
disability other than PTSD.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be awarded for certain 
disabilities, such as psychoses, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  A recently issued 
definition of a "psychosis" includes the following specific 
disorders: brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384 (2008); see 71 Fed. Reg. 42,758-60 (July 
28, 2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Veteran's service treatment records confirm she was seen 
for possible suicidal ideation in December 1979 and January 
1980.  She denied any current suicidal ideation, but admitted 
to some fleeting thoughts of the same.  She also expressed 
dissatisfaction with her job and marital status.  She was 
fully oriented, with symptoms of depression and anxiety.  A 
strong desire to leave the military was expressed by the 
Veteran.  She was diagnosed with a hysterical personality 
with hypochondrial features, and Valium was given her.  A 
Minnesota Multiphasic Personality Inventory (MMPI) study was 
afforded her in April 1980, suggesting a possible schizoid 
personality.   Psychological testing performed in May 1980 
reflected a basically histrionic, overly dramatic, and 
emotional adjustment pattern with "potential for 
deteriorating into a more serious psychiatric state."  She 
was given an administrative discharge from military service, 
effective in June 1980.  

Post-service, the Veteran continued to receive psychiatric 
care.  In August 1985, she was hospitalized at a VA medical 
center for mild depression and anxiety related to situational 
stress; an adjustment disorder was diagnosed.  In 1993, she 
received outpatient treatment for psychiatric symptoms at a 
private medical center, including depression, anxiety, and 
low energy.  Major depression was diagnosed.  

Recently, pursuant to a Board remand order, the Veteran was 
afforded an August 2007 VA psychiatric examination to 
determine the etiology of her current psychiatric disability.  
This examination was based both on review of the record and 
objective evaluation of the Veteran.  After examining the 
Veteran, the examiner confirmed a current diagnosis of major 
depressive disorder with psychosis.  The examiner also stated 
that in his opinion, this disorder was "relate[d] to [the 
Veteran's] military service."  

Based on this uncontroverted evidence rendered by a competent 
medical expert, the Board determines service connection for a 
psychiatric disability, major depressive disorder, is 
warranted.  The Veteran was seen for possible suicidal 
ideation during military service, and expressed 
dissatisfaction with her job, her home life, and her 
enlistment in the military.  Affording the Veteran the 
benefit of the doubt, the Board finds sufficient evidence has 
been presented to support the award of service connection for 
major depressive disorder.  

IV. Service connection - PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the Veteran engaged in combat with the enemy and her alleged 
stressor is combat-related, then her lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2008); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that she did engage in 
combat, but that the alleged stressor is not combat related, 
then her lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
her testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  In the present case, the Veteran does 
not purport to have engaged in combat, and her DD-214 is 
negative for award of the Combat Infantryman's Badge, Purple 
Heart Medal, or similar award indicative of participation in 
combat; thus, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

As the Veteran's service connection claim for PTSD requires 
stressor verification, the Board must review the record to 
determine if credible evidence of a stressor subject to 
verification has been presented.  The Veteran has alleged two 
principle stressors which have allegedly resulted in her 
PTSD.  The first incident involved a fellow soldier who 
suffered a nervous breakdown, and painted herself white with 
a can of spray paint.  The Veteran attempted to assist this 
person in getting her treatment.  She has described 
witnessing this nervous breakdown as traumatic.  Next, the 
Veteran reports another fellow service member called her and 
asked her to come over and talk, and the Veteran declined.  
This soldier shot herself later that evening, and the Veteran 
now feels guilty for not having been there for that soldier.  

In an attempt to assist the Veteran with the verification of 
her claimed stressors, VA contacted the military police at 
Fort Carson, Colorado, where these events allegedly took 
place.  The Installation Management Agency at this facility 
stated they had no records to support the Veteran's claim.  
VA also contacted the U.S. Army's Crimes Record Center, again 
without success.  The Center was unable to provide VA with 
any records confirming the claimed stressor events.  In the 
absence of more specfic information, VA is unable to take 
additional development action to verify the Veteran's alleged 
stressors.  

As the Veteran's lay statements alone can not establish the 
occurrence of an in-service non-combat stressor, and as the 
record does not contain credible supporting evidence from any 
other source of the in-service stressor, the Board must 
reject the current diagnosis of PTSD associated with the 
claimed in-service stressors, and service connection for PTSD 
must be denied.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

IV.  Service connection - Disability of the neck 
and left upper extremity

The Veteran seeks service connection for a disability of the 
neck and left upper extremity.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As noted in the introduction, the Board found in its prior 
July 2006 decision that new and material evidence had been 
submitted to reopen a previously- and finally-denied claim 
for this disability, and it now may be considered on the 
merits.  

No disability of the neck or upper extremities was noted on 
medical examination for service entrance in June 1979.  
Nevertheless, service treatment records confirm the Veteran 
was seen on several occasions during military service for 
back pain.  A low back injury was allegedly sustained in 
basic training, and she continued to report chronic low back 
pain until service separation.  She was afforded multiple 
limited duty profiles for this disability.  In July 1979, the 
Veteran was seen for a painful knot on the left side of her 
neck.  Lymphadenitis was diagnosed.  The Veteran was given 
aspirin.  No recurrence was noted.  On a February 1980 
physical examination, she was positive for a subjective 
paraspinal spasm.  In March 1980, she claimed numbness from 
her shoulders into her upper extremities.  A March 1980 EMG 
study was negative, however.  Likewise, an April 1980 skull 
X-ray was negative for any abnormality of the upper cervical 
spine.  She reported pain of her left shoulder and the left 
side of her neck in May 1980, after lifting heavy objects.  

Immediately following service, the Veteran sought medical 
treatment for pain of the neck, shoulders, and low back.  An 
August 1980 VA neurological consultation found no impairment 
of the neck or shoulders, and the assessment was of probable 
hysteria.  A December 1980 X-ray of the upper back was 
negative for impairment of the cervical spine or bones of the 
shoulder joints.  VA medical examination of the Veteran also 
did not indicate any disabilities of the neck or shoulders.  
She was however awarded service connection for a low back 
strain in January 1981.  

Recurrent neck and shoulder pain were noted within VA 
clinical records dated in 1995.  These complaints were 
attributed to fibromyalgia.  The Veteran has continued to 
receive intermittent VA medical treatment, with occasional 
reports of pain of the neck, and pain and numbness of the 
shoulders and upper extremities.  

Private treatment records dated from August to October 2004 
noted a MRI study of the cervical spine that revealed minimal 
posterior osteophyte formation at the C4-C5 level and minimal 
degenerative changes involving the facet joints of the 
cervical spine.  A private EMG nerve conduction study found 
non-localized axonal motor neuropathy of the left median 
nerve below the elbow.  This EMG also noted the existence of 
C6-C7 cervical radiculopathy, but attributed this finding to 
the right upper extremity.  The Veteran has also received 
post-service diagnoses of diabetes mellitus and fibromyalgia.  

Pursuant to the Board's July 2006 remand order, the Veteran 
was afforded a VA medical examination in August 2007.  The 
examiner both examined the Veteran and reviewed her claims 
folder.  He noted the Veteran had normal MRIs of the cervical 
spine in 1996 and 1999, with mild degenerative changes noted 
in 2001.  Currently, the Veteran reported chronic neck pain 
on the left side, accompanied by numbness traveling down the 
left upper extremity.  A diagnosis of myofascial cervical 
syndrome was afforded her.  Regarding the etiology of any 
current neck disability and any relationship to military 
service, the examiner stated that because there were no 
studies ordered in service, "it would require speculation" 
to state any current neck disability was related to the 
complaints of neck and upper extremity pain during military 
service.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a disability of the neck and left 
upper extremity.  While the Veteran did report back pain 
during military service, her pain was chiefly in the low 
back, for which she has already been afforded service 
connection.  A swelling of the lymph node of the neck in July 
1979 was without recurrence, and other studies of the 
Veteran's reported neck and shoulder pain were negative for 
objective impairment.  Likewise, VA examination findings from 
June and December 1980, immediately following service, were 
within normal limits.  The diagnostic impression at the time 
was of hysteria.  The Veteran was not diagnosed with a 
confirmed disability of the cervical spine until 
approximately 1995, when fibromyalgia was diagnosed.  
Subsequently, approximately 21 years after service, a 2001 
MRI showed degenerative changes.  As this diagnosis was 
rendered so many years after the Veteran's service 
separation, and it has not been linked by any competent 
expert to a disease, injury, or other incident of military 
service, the Board must conclude any current disability of 
the Veteran's neck and left upper extremity are unrelated to 
military service, and did not manifest to a compensable 
degree within a year thereafter.  According to the August 
2007 VA examination report, it would require speculation to 
establish a nexus between any in-service injury and the 
Veteran's current myofascial cervical syndrome.  Overall, the 
preponderance of the evidence is against the award of service 
connection for a neck and left upper extremity disability.  

The Veteran has herself alleged that her neck and left upper 
extremity disability began during military service.  However, 
as a layperson, she is not capable of making medical 
conclusions; thus, her statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
orthopedic and neurological disabilities of the neck and 
upper extremities are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay 
opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability of the 
Veteran's neck and left upper extremity, as such a disability 
is not shown to have been incurred during military service or 
manifested to a compensable degree within a year thereafter.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

The Veteran having submitted new and material evidence, her 
service connection claim for a psychiatric disability other 
than PTSD is reopened.  

Entitlement to service connection for major depressive 
disorder is granted.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a disability of the 
neck and left upper extremity is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


